Citation Nr: 0026378	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to a compensable disability rating for right 
shoulder separation.

4.  Entitlement to a compensable disability rating for left 
shoulder separation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1987 to November 
1991 and from November 1992 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The case returns to the Board following a remand to the RO in 
October 1997.  


FINDINGS OF FACT

1.  In a May 1993 rating decision, the RO denied service 
connection for recurring low back pain.  Although the veteran 
was notified of that decision, he did not initiate an appeal.  

2.  Evidence received since the May 1993 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence of a nexus between 
the veteran's alleged back disorder and his period of active 
duty service.    

4.  There is no competent medical evidence of a nexus between 
the veteran's bilateral knee disorder and his period of 
active duty service.    

5.  The evidence shows that actively flex and abduct each 
shoulder beyond shoulder level.  There are no associated 
physical findings, such as swelling, muscle spasm, or 
objective evidence of pain on flexion and abduction, which 
objectively confirm that limitation of motion.  Radiographic 
studies show mild degenerative impingement bilaterally and 
mild degenerative or post-traumatic changes in the right 
shoulder.  

6.  Subjectively, the veteran subjective complains of 
constant pain that worsened with lifting anything heavy or 
lifting above shoulder level, a sensation in the shoulders of 
looseness or popping out, and an occasional popping or 
grating sensation.  Objective, evidence obtained on physical 
examination shows no substantial pain on motion, muscle 
wasting, atrophy, decreased strength, swelling, or tenderness 
to palpation in either shoulder.    
 

CONCLUSIONS OF LAW

1.  The May 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999). 

2.  New and material evidence has been received since the May 
1993 rating decision to reopen the veteran's claim of 
entitlement to service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

4.  The veteran's claim of entitlement to service connection 
for a bilateral knee disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

5.  The criteria for a compensable disability rating for 
right shoulder separation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 
and 5021 (1999).   

6.  The criteria for a compensable disability rating for left 
shoulder separation have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5021 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Back Disorder

In January 1992, following his first period of active duty, 
the veteran submitted a claim for service connection for a 
back injury.  In a May 1993 rating decision, the RO denied 
service connection for recurring low back pain.  Although the 
veteran was notified of the decision, he did not initiate an 
appeal.  Therefore, the RO's decision of May 1993 is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1999).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 
(1999).  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a); Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

The Board observes that, despite the previous rating 
decision, when the veteran filed another claim for service 
connection for a back disorder in January 1995, the RO failed 
to determine whether there was new and material evidence to 
reopen the claim.  However, it is emphasized that the Board 
has jurisdiction to consider previously adjudicated claim 
only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
question of whether new and material evidence had been 
submitted may be raised at any time during proceedings by any 
party or the tribunal, and must be adjudicated before 
addressing the merits. Id.  Therefore, in this case, the 
Board must initially address the question of whether there is 
new and material evidence to reopen the claim.        

The evidence of record at the time of the May 1993 rating 
decision consisted of service medical records from his period 
duty period and the report of the February 1992 VA 
examination.  Evidence submitted since the May 1993 rating 
decision includes service medical records from the veteran's 
second period of active duty service, records of VA 
outpatient medical treatment, and reports of subsequent VA 
examinations.  The Board finds that this evidence is new and 
so significant as to require consideration with all the 
evidence of record in order to achieve a fair adjudication of 
the claim.  The service medical records are particularly 
important in any service connection claim.  Therefore, the 
Board finds that new and material evidence within the meaning 
of 38 C.F.R. § 3.156(a) has been received.  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108; Elkins, 12 Vet. App. 
at 219.  


Service Connection Claims

As discussed above, the Board has reopened the veteran's 
claim for service connection for a back disorder.  Therefore, 
the Board must now evaluate the claim based on all the 
evidence of record.  Initially, the Board finds that the 
veteran has had ample opportunity to submit evidence and 
argument on the issue of service connection for a back 
disorder, such that the Board's current consideration of the 
claim will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, 38 U.S.C.A. § 1117 provides for compensation for 
Persian Gulf veterans suffering from a chronic disability 
resulting from an undiagnosed illness that became manifest 
during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117 (West 
1991 & Supp. 2000).  

Regulations clarify that a veteran of the Persian Gulf war 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for 6 months or more 
or if the disability exhibits intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms which may be manifestations 
of an undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2001.  38 C.F.R. § 3.317(a)(1)(i) and (ii); 62 Fed. Reg. 
23138, 23139 (1997) (interim rule amending 38 C.F.R. 
§ 3.317(a)(1)(i)).  

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. §  3.317(c).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

1.  Back Disorder
  
As stated above, the first requirement of a well-grounded 
claim is a medical diagnosis of a current disability.  In 
this case, however, there is no medical diagnosis of a 
current back disability.  The September 1999 VA orthopedic 
examiner diagnosed the veteran as having subjective 
complaints of pain without objective evidence of orthopedic 
pathology.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(2000).  Moreover, when there is no current disability, there 
necessary can be no competent medical evidence of a nexus 
between the disability and service.  Therefore, the veteran's 
claim for service connection for a back disorder is not well 
grounded.  Epps, 126 F.3d at 1468; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although subsequent examiners found no such abnormality, the 
Board acknowledges that the June 1995 VA examiner diagnosed 
the veteran as having spina bifida occulta of L5.  However, 
this disorder is a congenital defect.  See Godfrey v. Brown, 
7 Vet. App. 398, 401 (1995) (defining spina bifida as "a 
congenital cleft of the vertebral column with hernial 
protrusion of the meninges;" meninges are more than one of 
the three membranes that envelop the brain and spinal cord) 
(quoting Webster's Medical Desk Dictionary 667, 422 (1986)).  
A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  38 C.F.R. § 
3.303(c).  No disability resulting from a congenital or 
developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).

The Board notes that the veteran had service in Southwest 
Asia.  Therefore, because there is no diagnosed back 
disorder, the claim must also be evaluated as due to an 
undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, the Board finds that the claim is not well grounded 
under this analysis as well.  Although a disorder claimed due 
to Persian Gulf service must be undiagnosed, the law still 
requires that there be objective evidence of signs or 
symptoms of chronic, undiagnosed disability for such a claim 
to be well grounded.  Neumann v. West, 14 Vet. App. 12, 22-24 
(2000).  Such evidence is lacking in this case.  In fact, the 
September 1999 VA orthopedic examiner found that, despite the 
veteran's complaints of pain, there was no objective evidence 
of orthopedic pathology.  Therefore, the Board finds that the 
claim is not plausible when considered on this basis.    

2.  Bilateral Knee Disorder

With respect to the veteran's claim for a bilateral knee 
disorder, the report of the May 1998 bone imaging performed 
in association with the April 1998 VA orthopedic examination 
was interpreted as showing probable post-traumatic or early 
degenerative changes involving the knees.  The Board finds 
that this evidence is sufficient to establish the presence of 
a current disability.  

On this point, the Board notes that the May 1998 bone imaging 
report, which represents the first evidence of degenerative 
changes in the knees, is dated more than one year after the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not for application.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).   

With respect to the second requirement of a well-grounded 
claim, the veteran generally asserts that he incurred knee 
problems in service.  For purposes of determining whether the 
claim is well grounded, the Board presumes the truthfulness 
of this assertion.  Arms, 12 Vet. App. at 193; Robinette, 8 
Vet. App. at 75; King, 5 Vet. App. at 21.  In addition, the 
Board notes that the veteran's service medical records, 
particularly from his second period of service, reveal 
complaints of knee pain and diagnoses of tendinitis and 
bursitis.   

However, the Board ultimately finds that the claim is not 
well grounded because there is no competent medical evidence 
that links the currently diagnosed knee disorder to his 
active duty service.  Absent such evidence, the claim is not 
plausible.  Epps, 126 F.3d at 1468.   

The veteran essentially argues that he has had continuous 
knee problems since his separation from service.  Continuity 
of symptomatology after service may be a basis for 
establishing service connection under 38 C.F.R. § 3.303(b).  
However, the Board emphasizes that the provisions of 
38 C.F.R. § 3.303(b) do not relieve a veteran of the burden 
of providing a medical nexus in order to establish a well-
grounded claim.  Rather, a veteran diagnosed with a chronic 
disorder must still provide a medical nexus between the 
current disorder and the putative continuous symptomatology.  
Voerth v. West, 13 Vet. App. 117, 120 (1999); McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  As stated above, there is 
no such medical evidence of record.  

The Board observes that the veteran's knee disorder was 
variously diagnosed in service as tendinitis and bursitis.  
The only current diagnosis of a knee disorder is post-
traumatic or early degenerative changes.  Establishing a 
well-grounded claim based on continuity of symptomatology 
under 38 C.F.R. § 3.303(b) does not require that the in-
service diagnosis of a disorder and the current diagnosis of 
a disorder be identical.  Hodges v. West, 13 Vet. App. 287, 
292 (2000).  However, when the diagnoses are different, the 
need for competent medical evidence establishing a link 
between the diagnoses is of paramount importance.  Again, 
there is no such evidence in this case.  

Finally, the Board emphasizes that there is no evidence to 
suggest that the veteran is trained in medicine.  Therefore, 
as a lay person, he is competent only to relate and describe 
symptoms.  He is not competent to offer an opinion on matters 
that require medical knowledge, such as a diagnosis or a 
determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the veteran's 
personal opinion as to the proper diagnosis or origins of the 
back and knee disorders at issue is not competent medical 
evidence for purposes of establishing a well-grounded claim. 

Summary

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a back disorder or a bilateral knee disorder.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a back disorder and a bilateral knee disorder, 
he should submit competent medical evidence showing that he 
currently has a back or knee disorder that is in some way 
related to his active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


Increased Disability Rating Claims

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed to address the 
issue at hand.

Factual Background

The veteran's service medical records showed complaints of 
shoulder pain in October 1990, during his first period of 
active duty.  No definitive diagnosis was offered at that 
time.  The November 1994 report of his separation examination 
included findings of pain in the shoulders bilaterally on 
adduction greater than 90 degrees.  The diagnosis was listed 
as bilateral shoulder tendonitis.  In December 1994, the 
veteran presented complaining of bilateral shoulder pain 
every day for years without relief from ibuprofen.  
Examination was essentially normal.  The assessment was 
possible hyperelastic joints or tendonitis.   

The veteran submitted a claim for service connection for 
various disabilities, including the shoulders, in January 
1995.  In connection with that claim, he underwent a VA 
general medical examination in June 1995.  He related that, 
at times, he was unable to lift his right shoulder because of 
severe pain.  In addition, the shoulder was weak and would 
not support him during exercises such as push-ups.  He was 
told it was due to bursitis.  Examination of the right 
shoulder revealed abduction to 130 degrees, flexion to 155 
degrees, extension to 40 degrees, abduction (sic) to 40 
degrees, internal rotation to 90 degrees, and external 
rotation to 85 degrees.  Findings in the left shoulder were 
identical.  There was no significant pain on range of motion.  
X-rays of the shoulders showed widening of the 
acromioclavicular joint space, more marked on the right than 
the left, which was interpreted as indicative of first degree 
shoulder separation.  The diagnosis included first degree 
separation of both shoulders.       

In a July 1995 rating decision, the RO established service 
connection for right shoulder separation and left shoulder 
separation.  It awarded a noncompensable (0 percent) 
disability rating for each shoulder disability.  The veteran 
timely appealed that decision.

In his October 1995 substantive appeal, the veteran indicated 
that most of the time he was not able to perform many simple 
activities due to restriction of motion in areas including 
the shoulders.    

The veteran testified at a personal hearing in February 1996.  
He had constant pain in the shoulders, even without moving 
them, but it was not incapacitating.  He described this 
constant pain as an ache.  Attempting to lift objects that 
weighed more than 10 or 20 pounds above shoulder level caused 
severe pain.  The veteran felt a looseness in the shoulder 
joints, particularly when there was pressure on the joint.  

Pursuant to the Board's October 1997 remand, in January 1998, 
the RO asked the veteran to provide contact information for 
his medical providers who treated him since November 1995.  
In a February 1998 statement, the veteran related that he had 
received all medical care at a VA clinic.  

The RO obtained the veteran's VA outpatient medical records 
dated from November 1995 to February 1998.  In June 1997, he 
complained of pain in the shoulders.  Examination revealed 
limitation of motion in both shoulders secondary to pain.  
The assessment was generalized musculoskeletal pain.   

Also pursuant to the Board's remand, the veteran was afforded 
a VA orthopedic examination in April 1998.  Subjectively, he 
explained that occasionally there was a popping or grating 
sensation.  When he lifted a piece of paper or two, he began 
to have discomfort around the shoulder area.  On examination, 
the acromioclavicular joints and sternoclavicular joints were 
normal.  There was slight grating with some of the motions in 
the left subscapular area but no evidence of any abnormality.  
Both shoulders had full range of motion on both active and 
passive testing, with flexion to 175 degrees, abduction to 
175 degrees, extension to 40 degrees, internal rotation to 85 
degrees, and external rotation to 85 degrees.  There was no 
instability, apprehension, muscle wasting, loss of strength, 
deformity, swelling, or other abnormality.  X-rays of the 
shoulders were normal bilaterally.  Although additional tests 
were ordered, the examiner indicated that, on current 
examination, clinically, there was no evidence of impingement 
syndrome, rotator cuff injury, Bankhart deformity, muscle 
spasm, or evidence of any other residual of a shoulder 
disability.    

In May 1998, in association with the VA examination, the 
veteran underwent magnetic resonance imaging (MRI) of both 
shoulders.  The MRIs were negative for rotator cuff tear.  
There was mild degenerative impingement bilaterally, more so 
on the right, as well as a suggestion of mild degenerative 
changes or post-traumatic changes on the right.  Also in May 
1998, the veteran underwent bone imaging, which was negative 
for shoulder abnormality.  In an addendum to the examination 
report, the examiner commented that these tests indicated 
very little objective evidence of disability.  He stated that 
the veteran was not disabled.       

The veteran submitted medical records from CMH Health Care 
Centers dated from February 1977 to May 1987.  These records 
revealed no evidence as to the current disability status of 
the veteran's shoulders.    

The veteran underwent another VA orthopedic examination in 
September 1999.  He reported that he could not lift anything 
heavy with his arms due to pain in both shoulders.  He felt 
like the shoulders were popping out.  This sensation happened 
daily but was not constant.  He sometimes had intense pain.  
The examiner noted that the veteran was right handed.  
Physical examination revealed that both shoulders were at 
symmetrical level.  Active range of motion testing on the 
right showed abduction to 160 degrees, forward flexion to 110 
degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  Active range of motion testing on 
the left showed abduction to 150 degrees, forward flexion to 
110 degrees, external rotation to 75 degrees, and internal 
rotation to 90 degrees.  On both the right and the left, 
passive range of motion showed abduction to 170 degrees, 
forward flexion to 155 degrees, external rotation to 75 
degrees, and internal rotation to 90 degrees.  During the 
testing, the veteran complained of pain near the back of 
internal rotation.  Power against resistance was good and 
strong.  Apprehension test and sulcus sign were negative 
bilaterally.  There was no swelling, deformity, tenderness on 
palpation, atrophy, neurologic deficiency, or decrease in 
grip strength.  X-rays of the shoulders were within normal 
limits bilaterally.  The veteran did not report for a 
scheduled bone scan.  The diagnosis was subjective complaint 
of pain in both shoulder without any objective evidence of 
orthopedic pathology.  The examiner indicated that he had 
reviewed the veteran's claims folder.  He found no evidence 
of dislocation, malunion, or nonunion of either shoulder, and 
no evidence of functional loss due to pain, weakened 
movement, or incoordination with use of the shoulders.  
Although there apparently was some evidence of fatigability, 
the examiner stated that the veteran's ability to perform 
routine functions of the shoulders was not impaired.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran is service-connected for right shoulder 
separation and left shoulder separation.  Each disability is 
currently evaluated as noncompensable under Diagnostic Code 
(Code) 5203, impairment of the clavicle or scapula.  
38 C.F.R. § 4.71a.  The diagnostic code includes impairment 
from dislocation, nonunion, and malunion of the clavicle or 
scapula.  

The Board observes that there are other diagnostic codes for 
evaluating shoulder and arm disability, specifically Code 
5200, ankylosis of the scapulohumeral articulation, Code 
5201, limitation of arm motion, and Code 5202, other 
impairment of the humerus.  In this case, the Board 
emphasizes that the service-connected disability is based on 
X-ray evidence widening of the acromioclavicular joint space 
to demonstrate shoulder separation.  There is no evidence of 
scapulohumeral dislocation or other humeral abnormality to 
support the application of Code 5202, and no evidence of 
dislocation, nonunion, or malunion of the clavicle or scapula 
to support the application of Code 5203.  Moreover, there is 
no evidence of ankylosis in the shoulder to support the 
application of Code 5200.     

The May 1998 MRI of the shoulders does show mild degenerative 
impingement bilaterally and mild degenerative or post-
traumatic changes on the right.  According to Code 5003, 
degenerative arthritis is evaluated according to limitation 
of motion of the affected joint, in this case, Code 5201.  
Therefore, considering the nature of the veteran's bilateral 
shoulder disability as shown by the evidence, the Board finds 
that the disability is most appropriately rated under Code 
5003 and Code 5021.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

Under Code 5201, limitation of arm motion, when motion is 
limited at the shoulder level, a minimum compensable 
disability rating of 20 percent is assigned for either the 
major or minor arm.  See 38 C.F.R. § 4.31.  When arm motion 
is limited to midway between the side and shoulder level, a 
30 percent rating is in order for the major arm and a 20 
percent rating is awarded for the minor arm.  If arm motion 
is limited to 25 degrees from the side, a 40 percent 
evaluation is assigned for the major arm and a 30 percent 
rating is warranted for the minor arm.  See 38 C.F.R. § 4.71, 
Plate I (showing the normal range of motion for the 
shoulder).  

When limitation of motion is noncompensable, Code 5003 
provides that a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Initially, considering the range of motion of each shoulder, 
the Board observes that the evidence of record shows that the 
veteran is able to actively flex and abduct each shoulder 
beyond shoulder level.  Therefore, the evidence does not 
support awarding the minimum compensable rating of 20 percent 
under Code 5201.  38 C.F.R. § 4.7.  Moreover, although there 
is some limitation of motion in each shoulder, there are no 
associated physical findings that objectively confirm that 
limitation of motion to warrant a 10 percent rating for 
either shoulder under Code 5003.  That is, the evidence fails 
to reveal any swelling, muscle spasm, or objective evidence 
of painful motion on flexion or abduction.   

With respect to additional factors affecting functional loss, 
the veteran's subjective complaints include constant pain 
that worsened with lifting anything heavy or lifting above 
shoulder level, a sensation in the shoulders of looseness or 
popping out, and an occasional popping or grating sensation.  
However, the objective evidence obtained on physical 
examination shows no substantial pain on motion, muscle 
wasting, atrophy, decreased strength, swelling, 
incoordination, or tenderness to palpation.  Radiographic 
studies generally show only mild degenerative impingement 
bilaterally and mild degenerative changes or post-traumatic 
changes on the right.  Finally, the September 1999 VA 
orthopedic examiner specifically found that the veteran's 
ability to perform routine functions with the shoulders was 
not impaired.  Accordingly, the Board finds no basis to award 
additional disability compensation on the basis of functional 
loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
206.  

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 6-96.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for right shoulder separation or for left shoulder 
separation.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5003 and 
5021.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a bilateral knee disorder is denied.  

Entitlement to a compensable disability rating for right 
shoulder separation is denied.

Entitlement to a compensable disability rating for left 
shoulder separation is denied.  



		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


Error! Not a valid link.

- 20 -


